Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 1 of 16
Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 2 of 16
Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 3 of 16
Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 4 of 16
Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 5 of 16
Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 6 of 16
Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 7 of 16
Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 8 of 16
Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 9 of 16
Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 10 of 16
Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 11 of 16
Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 12 of 16
Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 13 of 16
                                     Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 14 of 16




I. (a) PLAINTIFFS                                                                                                          DEFENDANTS
 Roberto Rodriguez, md1vidually and on behalf of all others similarly
 situated
                                                                                                                          Yuasa Battery, Inc
                                                                                                                                                                       10                            889
    (b) County of Residence of First Listed Plamt1ff Berks                                                                 County of Residence of FITst Listed Defendant
                                     /EXCEPT IN us PLAJNT[r F CASrS)                                                                                        (IN US Pl.AINTlrF CASES ONLY)
                                                                                                                           NOTE      IN LAND CONDEMNA TlON CASES, USh THE LOC'A TION OF
                                                                                                                                     THE TRACT OF LAND INVOLVED

   (C) Attorneys fl,1rm Name, Address, and Telephone Number)                                                                Attorneys (lj Known)
 Michael Murphy, Esq . Murphy Law Group, LLC, Eight Penn Center,
 Suite 2000. 1628 John F Kennedy Blvd, Philadelphia, PA 19103,
 267 -273-1054

II. BASIS OF JURIS                                                                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" m One Bru:for Plamttff
                                                                                                                       (For Diversity Cases Only)                                                      and One Bro: for Defendant)
c.l I    lJ S Government                             Federal Question                                                                             PTF          DEF                                                         PTF     DEF
            Plamllff                                   (US Government Not a Party)                              Citizen of Thts State             :'1 1        c.l I       Incorporated or Pnnc1pal Place                  [J 4    c.l 4
                                                                                                                                                                             ofBusmess In Thts State

c.l 2 lJ S Government                       c.l 4    Diversity                                                  C1nzen of Another State           n     2      (J      2   Incorporated and Pnnc1pal Place                 c.l 5     c.l 5
            Defendant                                  (Indicate Ci1tzenshtp of Parties m Item ill)                                                                           of Busmess In Another State

                                                                                                                                                  0     3      ::J     3   ForeJgn Nanon                                   (16       (16


IV. NATURE OF SUIT (Place an                           "X"   in   One Bro: Only)
            CONTRA                                                        TO         &
c.l   110 Insurance                             PERSONAL INJURY                    PERSONAL INJURY              c.l 615 Drug Related SelZUfC            0 422 Appeal 28 USC 158                       c.l 375 False Claims Act
c.l   120 Manne                          CJ 310 Airplane                       ::J 365 Personal Injury -                  of Property 21 t:SC 88 l      0 423 Withdrawal                              0 376 Qm Tam (31 USC
'J    l 30 Miller Act                    (J 315 Auplane Product                         Product Liability       :'."I 690 Other                               28 use 151                                        3729(a))
::J   140 Negonable Instrument                        Liab1hty                 n   367 Health C,ire/                                                   l--:::======,,,...--1'.1                             400 State Reappornonm.:nt
::J   I SO Recove,y of Overpayment       :'1    320 Assault. Libel &                   Phannaceuncal                                                   .......P._R..,Oa.;P.,.ER=TY-.._R..IG=.....,s-- •     4!0 Anntrust
           & Fnforcement of Judgment                  Slander                          Personal Injury                                                   c.l 820 Copynghts                            c.l   4 30 Banks and Banlang
::J   151 Medicare Act                    ::J   330 Federal Employers'                 Product Liability                                                 c.l 830 Patent                               '.1   450 Commerce
n     152 Recoveiy of Defaulted                       Liability                c.l 368 Asbestos Personal                                                 c.l 8.35 Patent • Abbrevtated                O     460 Deportation
           Student Loans                 !"'J   340 Manne                               Injury Product                                                                                                0     470 Racketeer Influenced and
           (Excludes Veterans)           (J     34 5 Manne Product                      Ltab1hty                                                                                                                 Corrupt Orgamzanons
'.1   J 53 Recove,y of Overpayment                    Liability                   PERSONAL PROPER                                                                                                     c.l   480 Consumer Cremt
           of Veteran's Benefits         CJ     350 Motor Velncle              ::J 370 Other Fraud                                                      (J 861       HIA (1395ft)                     0     490 Cable/Sat IV
c.l   160 Stockholders' Smts             '.1    355 Motor Vehicle              '.1 371 lruth m Lendmg                                                   'J 862 Black Lung (923)                       (J    850 Secunnes/CommodJnes/
'.1   190 Other Contract                             Product L1ab1hty          (J 380 Other Personal                     O Labor/Management             0 863 DIWC/DJWW (40S(g))                                 Exchange
::J   195 Contract Product Liability     ('J    360 Other Personal                       Property Damage                    Relanons                    rJ 864 SSID TI!le XVI                         n     890 Other Statutory Acnons
c.l   196 Franchise                                  lnjnty                    ('J   385 Property Damage        c.l   740 Railway Labor Act             c.l 865 RSI (405(g))                          'J    89 I Agncu!tural Acts
                                          ::J   362 Personal Injury -                    Product L1abihty       ::J   75 I hmtly and Medical                                                          (J    893 Envtronmental Matters
                                                     Medical Mal      ce                                                    Leave Act
                                                                                                                                                       .,_.,.FE,....D_RA_L...,...
                                                                                                                                                                               AX_S..U""JTS...,....,, ---t[J 895 ::~om of Infurmanon
..___R=FJA•'=l>..,R.,O,.P_.E..R'._TY_,...._,_ _ __.C_.IVJl.                                                           ..S._'-iO
                                                       ........Rl=GH=TS'""""......-+-'P_.RI=SO=NER=-=P.......,,,._IO,_N
                                                                                                                      790 Other Labor L1nganon
 c.l 210 Land C.ondemnanon                     ('J 440 Other Clvtl Rights                   Habeas Corpus:                    c.l
                                                                                                                      791 Employee Renrement                c.l 870 Taxes (V S Plamnff                O 896 Arb,tranon
 '.1 220 Foreclosure                           c.l 441 Vonng                            ('J 46 3 Aben Detamee              Income Secunty Act                       or Defendant)                     '.1 899 Adtmmstranve Procedure
 (J 230 Rent Lease & EJecnnent                 c.l 442 F.mployment                      O 510 Monons to Vacate                                              CJ 871 IRS Thrrd Party                            Act/Revtew or Appeal of
 0 240 TOrts to Land                           CJ 44 3 Honsmg/                                   Sentence                                                           26 USC 7609                               Agency DeclSlon
 c.l 24 5 Tort Product L1abtl1ty                       Accommodanons                    c.l 530 General                                                                                               n   950 Consntunonahty of
 '.1 290 All 0th';' Real Property              n 445 Amer w/DJsabihnes - c.l 535 Death Penalty                                        IMMIG TION,                                                             State Statutes
                                                       Employment                           Other:                            CJ 462 Naturahzanon Apphcanon
                                               c.l 446 Amer w/Disabihnes - [J 540 Mandamus & Other                            ::J 465 Other lmnugranon
                                                    Other                      O 550 Ctv:Il Rights                       Acnons
                                          '.1 448 Educallon                    ::J 555 Prison Cond1non
                                                                               'J 560 Clv!l Detamee -
                                                                                         Condillons of
                                                                                         Confinement

          RIG IN (Place an        X' m One Bro: Only)
           ngmal             ::J 2 Removed from                     n    3   Remanded from                 n4   Remstated or        n   5 Transferred from                 n    6 Multtdtstnct                    0 8 Mult1d1stnct
           roceedmg                State Court                               Appellate Court                    Reopened                  Another D1stnct                            Litigation -                     L1ttgatton -
                                                                                                                                           (specify)                                 Transfer                        DITect FIie




VII. REQUESTED IN     51 CHECK IF nrrs IS A CLASS ACTION                                                              DEMAND$                                          CHECK ThS on! t                                     omplamt
     COMPLAINT:           UNDER RULE 23, FR Cv P                                                                                                                       .n.;RY DEl\1AND.                                     ONo
VIII. RELATED CASE(S)
                        (See instructions)
      IFANY                                                                                                                                                 DOCKET 1',1JMBRR
DATE
 02/17/2020
FOR OFFICE USE ONLY

      RECEIPT#                                                                                                                          Jl:DGE                                       MAG n;nGE


                                                                                                  FEB 18 2020
                               Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 15 of 16
~      V\,. .)""'
      .,.,.. I __                                                UNITED STATES DISTRICT COURT
                                                          FOR TIIE EASTER."l' DISTRICT OF PENNSYLVANIA

~                                                                          DESIGNATION FORM
                      (to be used by counsel or prose plaintiff to mdicate the category of the case for the purpose of assignment to the appropriate calendar)

 Address of Plaintiff:                                           925 Washington Street, Reading, PA 19601
                                               2901 Montrose Avenue, Laureldale, PA 19605
 Address of Defendant: -           -- - - - -         -- - - - - - - - - - - - - - - - - - - - - ---
                                                      -     - - - - - -
 Place of Accident, Incident or Transaction: ______ ~9_9! ~~n_!_r~s~ ~V~'2_U~, ~~~e_ld~I~, ~~ !_~~0
                                                                                                                                                                 -- -
                                                                                                                                                                      ----
 RELATED CASE, IF ANY:

 Case Number·                                                    Judge: _ _ _ _ _          _     _ _ _                       Date Terminated:

 Civil cases are deemed related when Yes is answered to any of the following questions:

 I.    Is this case related to property mcluded m an earlier numbered suit pending or within one year                          YesD
       previously terminated action in thts court?

 2.    Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                       YesD
       pendmg or within one year previously terminated actton in this court?

 3     Does this case mvolve the validity or infringement of a patent already in suit or any earlier                           YesO
       numbered case pendmg or within one year previously tenrunated action ofthts court?

 4.    ls this case a second or successive habeas corpus, social s            ·ty appeal, or pro se c1vtl rights                YesO
       case filed by the same individual?

 I certify that, to my knowledge, the within case                                                      e    w pendmg or withm one year previously terminated action in
 tlus court except as noted above.

 DATE        02/17/2020 ____ _
                                                                                                                                         Attorney ID # (if applicable)


 CIVIl,: (Place a    ✓   in one category only)

 A.           Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:



••                                                                                          ••
        1.    Indemmty Contract, Marine Contract, and All Other Contracts                         I.       Insurance Contract and Other Contracts
        2.    FhLA                                                                                2.       Airplane Personal Injury
 •• 4.  3.    Jones Act-Personal Injury
              Antitrust                                                                    ••     3.
                                                                                                  4.
                                                                                                           Assault, Defamation
                                                                                                           Marine Personal Injury
                                                                                           •
•B 7.
        5.    Patent                                                                              5.       Motor Vehicle Personal Injury


• 8.
        6.    Labor-Management Relations
              CiVilRights
              Habeas Corpus
                                                                                           B ~-
                                                                                           •      8
                                                                                                           Other Personal Injury (Please specify) _ _ _
                                                                                                           Products Liabihty
                                                                                                           Products Liab1hty - Asbestos
                                                                                                                                                            _ _       _




ll~io
              Securtties Act(s) Cases
              Social Security Review Cases
                                                                                           •      9.       All other Diversity Cases
                                                                                                           (Please specify) _ _ _   _ _ _      _ _    _   _ _     _       _ _ __ _
 0 't1.       All other Federal Question Cases
              (Please specify) _ _ _ _[air Labo__r $tal}Q1:l!:_d$ Ag _




 I., _✓
                                                                           ARBITRATION CERTIFICATION
                                                   (The effect of this cenificatwn 1s to remove the case from ehg1b1hty for arbitration)

                    M~~a~I ~urpt,y - - - _, counsel of record or prose plamtrff, do hereby certify
              Pursuant to Local Civil Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil actton case
              exceed the sum of$150,000.00 exclusive of interest and costs:

      D       Rehef other than monetary damages is sought.


 DATT:       02/17/2020
                                                                                                                                         Attorney ID # (If applicable)

 NOTE A tnal de novo wtll be a tnal by Jury only 1fthe

 Ci• 609 (5/2018)

                                f EB 18          2020
          Case 5:20-cv-00889-JFL Document 1 Filed 02/18/20 Page 16 of 16

                         IN THE UNITED STA TES DISTRICT COURT
                      FOR THE EASTER.1'l DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM

Roberto Rodriguez, individually and on behalf:                                CIVIL ACTION
of all others similarly situated             :
                       V.
                                                                       20             889
 Yuasa Battery, Inc.                                                          NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                                   ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                        ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.            ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                                 ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.
                                                                                                   (g
                                                                                                   \j
                                Michael Murphy, Esquire                  Plaintiff
                                   Attorney-at-law                       Attorney for
  267-273-1054                   215-525-0210                         murphy@phillyemploymentlawyer com


Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02




                   f EB 18 2020
